Title: Conversation with George Backwith, [15 May 1791]
From: Hamilton, Alexander,Beckwith, George
To: 


[ May 15, 1791]
7   “If the United States were at war with a great or respectable nation, the case would be different, a foreign mediation under certain circumstances might be desirable; in that case, the manner of the application would be official, and of course not to any public officer of that country abroad, but to the administration at home; on the present occasion, the thing in its existing shape is inadmissible, and I could not submit such a paper to the President’s consideration—the objects of warfare are certain vagrant Indian Tribes who cannot be considered to be on the footing in which such a system as this would place them, however it may be our interest and policy to close hostilities, which are attended with trouble and expence, and which indeed may be excited by our frontier people, from interested motives: as an Indian war leads to the spending money in their country as well as to the gratification of their individual resentments.”
[Beckwith]   In suggesting the measure of an interference or rather of a pacific recommendation on the part of Lord Dorchester, I acted altogether as an individual, and my judgment led me to this from the sense of the thing, and from my conceiving the fomenting such a war could never be any object for such a government as yours. On the contrary I have concluded from those explanations which I have received by your means, of matters in the western Country, that your trading interests would be advanced, by the re-establishment of peace. We shall take occasion in the course of the summer to mark a pacific disposition to the Indians in general and to those hostile tribes in particular. We shall suggest to them the idea of a meeting to discuss the objects of difference, and if Lord Dorchester would suggest that a friendly accomodation and settlement would be a pleasing circumstance to your Government, it might have a tendency to promote it; in all this, I do not speak ministerially to you, although I am sure the thing is so, and that it would not only advance this object but tend to forward the establishment of those greater national points which I have frequently touched upon in our different conversations.”
